Title: To James Madison from George Joy, 8 March 1824
From: Joy, George
To: Madison, James


        
          12 Paper BuildingsTemple London 8th March 1824
          Dear sir,
        
        I cover this Paper because it contains, I fear too true a Picture of France. I remember to have written to you, some twenty years ago, I am afraid with more levity than was becoming, that that People did not know a Bill of Rights from a Cabbage Plant—meaning the Mass, for surely they have had men among them that understood the Principles of Civil Liberty— but in fact they are not a thinking People; and I dont wonder that la Fayette is abandoning them in despair. Here is also a Correction of a Report of a Speech of Canning at Sir James Macintosh; which I hold important. I suspect there is some obstruction in the negociation with Spain; but I know not, neither can I in time for this Conveyance, the Character of the Counsellors dismissed by Ferdinand. The funds have fallen a trifle to day—should they droop more tomorrow I shall begin to augur something sinister to the “unexampled prosperity” of which a long continuance is anticipated: for tho’ this is not always a good barometer; yet a great fall, with the Market, as it is, full of money, might be set down for something. I have not sought of late, in the channels which I consulted in my former Correspondence with you, for that early and authentic information which the Interests of our Country demanded; but if I should remain in Europe, and South America become the theatre of Conflict between holy Despotism and unhallowed freedom; I shall again look about me. This is not expected here; but less probable Events have occurred—to say the truth I am afraid there is a want of the stamina and perseverance there, without which the U. S. had been nothing; to say nothing of integrity and unanimity. But we shall see if we live long enough. Always very faithfully Dear sir, your very hble servt.
        
          G. Joy
        
      